DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 5-9, 11-14, and 16-20 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
With the amendments to the claims, U.S.C. 112(f) is no longer invoked.
The U.S.C. 101 rejections have been corrected and the rejections are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2016/0150472) in view of Cuccia (US 6337719) and .
Regarding claim 1, Yoon teaches
A standby mode switching method applied in a television system (Fig. 1), wherein the television system (Fig. 1) comprises: a full-time Al mode, (Fig. 8 (800-normal mode)) a full-time Al standby mode (Fig. 8 (810-standby mode), and a low-power standby mode (Fig. 8 (820-sleep), and the full-time Al standby mode provides no power to a screen (Fig. 8 (810-standby mode)) and a timing controller, while a signal board and a CPU is in a normal working state in the television system, (Fig. 8 (810)) the method comprising: 
detecting whether there is a person in a current environment by an output signal of an environment detecting microphone circuit, when a television system is detected in a full-time Al standby mode; and (Figs. 3 and 8, [0088], “in response to a user voice input to the user terminal 100 through the microphone 160 and the voice input being matched with a preset user voice, the user terminal 100 may determine that the user is present near the user terminal.” And [0093], “ in the case where a predetermined event occurs while the user terminal 100 is in the standby mode, the main controller 131 may turn off the power of the main controller 131 to change the mode of the user terminal 100 to the sleep mode.”)
switching the television system to a low-power standby mode from the full-time Al standby mode, if there is no person in the current environment; ([0093], “in the case where a predetermined event occurs while the user terminal 100 is in the standby mode, the main controller 131 may turn off the power of the main controller 131 to 100 to the sleep mode.”, [0095], “predetermined event may indicate …  a sound input above a threshold level are not received from the display device 200 through the communicator 120 for a predetermined threshold period of time.” And [0097], “If the mode of the user terminal 100 is changed to the standby mode and the user detection information is not received from the display device 200 through the communicator 120 for a predetermined threshold time, the user terminal 100 may determine that a user who intends to use the display device 200 and the user terminal 100 does not exist. Accordingly, the main controller 131 may store the hardware operating state in the volatile memory 141 and may transfer information to the sub-controller 132 that the mode of the user terminal 100 is changed to the sleep mode. Then, the power of the main controller 134 is turned off.”) 
wherein, an energy consumption of the television system in the low-power standby mode is lower than an energy consumption of the television system in the full-time Al standby mode. (Fig. 8 (810) and (820) where the low-power (sleep mode) has the processor and WiFi are powered off in addition to the display, in other words the sleep mode has lower energy consumption than the standby mode)
after switching the television system to the low-power standby mode from the full-time Al standby mode, the method further comprises: switching the television system to the full-time Al standby mode, if a person is detected in the current environment. (Fig. 9, [0103] “if the event occurrence information is received through the communicator 120 while the user terminal 100 is in the sleep mode, the sub-controller 132 may change the mode of the user terminal 100 to the standby mode.” And [0110], “ if the user detection results are received from the display device 200 while 100 is in the second sleep mode, the sub-controller 132 may operate to change the mode of the user terminal 100 to the standby mode by turning on the power of the main controller 131. For example, … the pre-registered user voice input is received through the communicator 120”, [0161], “the results of detecting the user presence to the user terminal 100, the mode of the user terminal 100 may be changed from the sleep mode to the standby mode.”)
Yoon teaches a standby mode with the display and other components off but does not specifically teach that the timing controller of the display is off. Cuccia teaches the full-time Al standby mode provides no power to a screen and a timing controller (col. 4, lines 6-9, “initiate the stand-by mode again, switching off the power supply to the signal processor 104 and the screen 108, but preserving the power supply to the remote control unit 110. The power supply to the group 102 is not affected by the stand-by mode, but preserved all the time.”, Where the timing controller is interpreted as the signal processor which controls the timing of the screen.)
Yoon and Cuccia are analogous art of low power operation of electronic devices. Yoon teaches turning a display off but does not teach specifically teach turning a timing controller off in standby mode. Cuccia teaches turning off the timing controller of the screen/display. Based on Cuccia, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yoon to turn off the timing controller/processor as well as the display when in standby mode.  Furthermore, being able to disable the timing controller/processor during standby mode improves on Yoon by being able to lower power consumption during standby mode. To one of ordinary skill in the art before the 
Yoon teaches using a microphone but does not teach the circuitry of the microphone. Sunnanvader teaches the circuitry of the microphone. Sunnanvader teaches wherein, the person detection module comprises an environment detection microphone circuit comprising a microphone, an amplifier, a band-pass filter and an inverter. (Fig. 1.1 (main amplifier, anti aliasing filter, where the main amplifier can be an inverting amplifier as described on pg. 29 and Fig. 5.3, “An inverting amplifier (see figure 5.3) amplifies and inverts the signal.”)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yoon teaches using a microphone to detect speech as for presence detection. Sunnanvader is cited to teach a similar concept of optimizing microphone circuits for better audio quality in order to detect speech.  Yoon teaches a microphone and system which detects the human voice and commands but does not teach the structure of detecting of a microphone circuit to detect speech. Based on Sunnanvader, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yoon to use an amplifier, a band-pass filter, and an inverter for voice detection.  Furthermore, being able to detect human speech using an optimized microphone improves on Yoon by being able to using amplifiers, filters, and inverters to optimize the microphone. To one of ordinary skill in the art before the effective filing data of the invention it would 
Regarding claim 2, Yoon teaches wherein, switching the television system to the low-power standby mode from the full-time Al standby mode if there is no person in the current environment, comprises: switching the television system to the low-power standby mode from the full-time Al standby mode, if a time duration during which there is no person in the current environment reaches a preset threshold. ([0093], “in the case where a predetermined event occurs while the user terminal 100 is in the standby mode, the main controller 131 may turn off the power of the main controller 131 to change the mode of the user terminal 100 to the sleep mode.”, [0095], “predetermined event may indicate …  a sound input above a threshold level are not received from the display device 200 through the communicator 120 for a predetermined threshold period of time.”)
Regarding claim 5, Yoon teaches wherein, switching the television system to the low-power standby mode from the full-time Al standby mode, comprises: turning off a power supply to a preset module in the television system. ([0093], “in the case where a predetermined event occurs while the user terminal 100 is in the standby mode, the main controller 131 may turn off the power of the main controller 131 to change the mode of the user terminal 100 to the sleep mode.”)
Regarding claim 8, Yoon teaches wherein, detecting whether there is a person in a current environment by an output signal of an environment detecting microphone circuit, comprises: 
microphone 160 and the voice input being matched with a preset user voice, the user terminal 100 may determine that the user is present near the user terminal.”)
determining there is a person in the current environment when the output signal of the environment detection microphone circuit is at high level, and determining there is no person in the current environment when the output signal of the environment detection microphone circuit is at low level; ([0108], “when a user enters into a space where the display device 200 and the user terminal 100 are used, … emit sound by speaking. Accordingly, in the case where … sound that exceeds a specified noise level, for example, more than 40 dB, is input, … may determine that a user is present.”) 
wherein, the environmental detection microphone circuit is integrated in the television system. (Fig. 3 (160) and Fig. 4 (240))
Regarding claim 11, Sunnanvader teaches wherein, detecting whether there is a person in the current environment based on an output signal of an environment detecting microphone circuit, further comprises: receiving a voltage, reversing the received voltage, and outputting the reversed voltage, by the inverter. (Fig. 1.1, Fig. 5.3, “An inverting amplifier (see figure 5.3) amplifies and inverts the signal.”)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 13, Yoon teaches wherein, the method further comprises: receiving a user voice command, and responding the user voice command based on the full-time Al standby mode. ([0113], “the heuristic user presence based power management system may pause any media playback and dim the digital display screen gradually. These events may indicate to a distracted user that the information handling system is preparing to enter into a low power protocol and may prompt the user to look up, or use a voice command”)
Regarding claim 16, Sunnanvader teaches wherein, the microphone is connected to the amplifier, and is configured for sensing a sound signal in the environment, generating a corresponding electrical signal based on the sound signal, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yoon teaches using a microphone to detect speech as for presence detection. Sunnanvader is cited to teach a similar concept of optimizing microphone circuits for better audio quality in order to detect speech.  Yoon teaches a microphone and system which detects the human voice and commands but does not teach the structure of detecting of a microphone circuit to detect speech. Based on Sunnanvader, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yoon to use an amplifier connected a microphone to detect sound.  Furthermore, being able to detect human speech using an optimized microphone improves on Yoon by being able to using use an amplifier connected a microphone to optimize the microphone. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “[t]his would make it possible to listen to sounds further away from the camera, easier to interpret sounds such as speech.”, (pg. 1 Section 1.1 Motivation)
Regarding claim 17, Sunnanvader teaches wherein, the amplifier is connected to the band-pass filter, and is configured for amplifying the received electrical signal and transmitting the amplified electrical signal to the band-pass filter. (Fig. 1.1 (main 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yoon teaches using a microphone to detect speech as for presence detection. Sunnanvader is cited to teach a similar concept of optimizing microphone circuits for better audio quality in order to detect speech.  Yoon teaches a microphone and system which detects the human voice and commands but does not teach the structure of detecting of a microphone circuit to detect speech. Based on Sunnanvader, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yoon to use an amplifier connect a band-pass filter.  Furthermore, being able to detect human speech using an optimized microphone improves on Yoon by being able to using the amplifier and filter to optimize the microphone. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “[t]his would make it possible to listen to sounds further away from the camera, easier to interpret sounds such as speech.”, (pg. 1 Section 1.1 Motivation)
Regarding claim 18, Sunnanvader teaches wherein, the band-pass filter is connected to the inverter, and is configured for allowing a preset range of frequencies of the amplified electrical signal to pass through, and sending the passed electrical signal to the inverter. (Fig. 1.1 (main amplifier, anti aliasing filter, where the main amplifier can 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yoon teaches using a microphone to detect speech as for presence detection. Sunnanvader is cited to teach a similar concept of optimizing microphone circuits for better audio quality in order to detect speech.  Yoon teaches a microphone and system which detects the human voice and commands but does not teach the structure of detecting of a microphone circuit to detect speech. Based on Sunnanvader, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yoon to use an amplifier, a band-pass filter, and an inverter for voice detection.  Furthermore, being able to detect human speech using an optimized microphone improves on Yoon by being able to using amplifiers, filters, and inverters to optimize the microphone. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “[t]his would make it possible to listen to sounds further away from the camera, easier to interpret sounds such as speech.”, (pg. 1 Section 1.1 Motivation)
Regarding claim 19, Sunnanvader teaches wherein, the inverter is configured for reversing the received electrical signal and outputting the reversed electrical signal. (Fig. 1.1 (main amplifier, anti aliasing filter, where the main amplifier can be an inverting 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yoon teaches using a microphone to detect speech as for presence detection. Sunnanvader is cited to teach a similar concept of optimizing microphone circuits for better audio quality in order to detect speech.  Yoon teaches a microphone and system which detects the human voice and commands but does not teach the structure of detecting of a microphone circuit to detect speech. Based on Sunnanvader, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yoon to use an amplifier, a band-pass filter, and an inverter for voice detection.  Furthermore, being able to detect human speech using an optimized microphone improves on Yoon by being able to using amplifiers, filters, and inverters to optimize the microphone. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “[t]his would make it possible to listen to sounds further away from the camera, easier to interpret sounds such as speech.”, (pg. 1 Section 1.1 Motivation)

As to claims 14 and 20, Yoon, Cuccia, and Sunnanvader teach these claims according to the reasoning provided in claim 1.

As to claims 6-7, Yoon, Cuccia, and Sunnanvader teaches these claims according to the reasoning provided in claim 5.
As to claims 9, Yoon, Cuccia, and Sunnanvader teaches these claims according to the reasoning provided in claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Cuccia, and Sunnanvader further in view of Brown et al. (US 20170351319).

Regarding claim 12, Alfano does not teach but Brown teaches wherein, the method further comprises: detecting whether the television system is in the full-time Al standby mode based on a mode identifier bit. ([0032], “The power mode implemented by the finite state machine 64 is defined by the content of the power mode status register 74.”)
Brown is cited to teach a similar concept of low power mode operation.  Yoon, Cuccia, and Sunnanvader teaches operating an electronic system in low power modes and normal operating modes. Based on Brown, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yoon, Cuccia, and Sunnanvader to maintain a register with power mode information.  Furthermore, being able to store the power mode improves on Alfano by being able to distinguish which power mode the system is operating in and which power mode to change the system to next. To one of .

Response to Arguments
Applicant’s arguments, see 2-4, filed 04/06/2021, with respect to the rejection(s) of claim(s) 1, 14, and 20 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoon, Cuccia, and Sunnanvader.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        July 2, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187